Pee Cueiam.
This is defendants’ rule to show cause why the verdicts should not be set aside as excessive. The plaintiff wife has a verdict for $11,000, and plaintiff husband has a verdict for $4,000.
We conclude that the verdict for the plaintiff wife, Jean Sevenair, is excessive.
If plaintiff Jean Sevenair will, within twenty days from the entry of an order hereunder, consent to a reduction of her verdict'to $9,000, the present rule will be discharged, otherwise the rule will be made absolute as to her, and a new trial granted as to damages only. The rule to show cause will be' discharged as to plaintiff Albert Sevenair.